            Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 1 of 28




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


MODERN FONT APPLICATIONS LLC, a
Utah limited liability company,                     Case No. 6:21-cv-470

                Plaintiff,                          JURY TRIAL DEMANDED

       v.

RED LOBSTER HOSPITALITY LLC, a
Delaware company,

                Defendant(s).



                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Modern Font Applications LLC (“MFA” or “Plaintiff”), for its original

complaint against Defendant Red Lobster Hospitality LLC (“Defendant”) alleges as follows:


                                         INTRODUCTION


   1. MFA instituted the present action against Defendant for infringement of United States

Patent No. 9,886,421 (“the ‘421 patent” or “patent in suit”), entitled “Allowing Operating

System Access to Non-Standard Fonts in a Network Document” to prevent the unfair and

unlawful exploitation of its intellectual property. A copy of the ‘421 patent is attached hereto as

Exhibit A. The disclosure of the ‘421 patent is incorporated herein by reference. MFA seeks an

injunction against Defendant’s unlawful conduct, as well as an award of damages and attorneys’

fees as provided by law.

   2. The patent in suit discloses apparatuses and methods for delivery and rendering of non-
           Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 2 of 28




standard or external fonts within a network system.

   3. Robert G. Adamson, III is the inventor of the patent in suit.

   4. Mr. Adamson has been a computer scientist since at least 1971. In 1981, Mr. Adamson

founded Software Generation Technology Corp. and wrote one of the first fully interpretive

languages for IBM mainframe computers.

   5. Mr. Adamson later founded Nostradamus Inc. and wrote Instant Replay, one of the first

multimedia tools for personal computers. This tool was used by thousands of large companies,

including Intel, Microsoft, and Novel. Mr. Adamson also wrote utilities including Noblink and

Hardrunner, both of which received Editor’s Choice awards from PC Magazine.

   6. Mr. Adamson later wrote MediaForge, one of the first multimedia authoring tools for the

Windows operating system. MediaForge was sold to Strata and was a “Best of Comdex” finalist

in development software in 1994. Over 50 million MediaForge runtimes were distributed.

   7. Mr. Adamson has been an active developer of application authoring technology since the

1990s.

   8. In 2001, Mr. Adamson founded a technology company to develop software. That

company currently offers software development services utilizing font delivery technology.

   9. Mr. Adamson later founded a technology company that incorporates font delivery

technology with digital photo editing. Mr. Adamson currently works with this company to offer

a commercial software development kit (SDK) for authoring digital photo applications including

font delivery capabilities.

   10. Mr. Adamson’s font delivery technologies predate the field of mobile applications for

smart phones by several years. Mr. Adamson filed the priority application for the patent in suit

in 2001.

   11. Upon information and belief, in 2003, development of the Android operating system

                                                                                                   2
          Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 3 of 28




began.

   12. Upon information and belief, in 2007, the iPhone and iOS were introduced to the public.

   13. Upon information and belief, in 2007, the Android operating system was introduced to

the public.

   14. Upon information and belief, in 2008, the first mobile application stores were opened

online.


                                           THE PARTIES


   15. MFA is a Utah limited liability company with its principal place of business in Salt Lake

City, Utah. MFA is the exclusive licensee of the patent in suit and continues to hold all

substantial rights, including the right to sue for infringement and to collect all damages

(including past damages) for infringement of the patent in suit.

   16. On information and belief, Defendant is organized and registered in the State of

Delaware. On information and belief, Defendant’s registered agent and address for service of

process is Corporate Creations Network Inc., 5444 Westheimer #1000, Houston, TX 77056.

   17. On information and belief, Defendant operates one or more regular and established

place(s) of business in this state and this judicial district. For example, on information and

belief, Defendant operates stores located at 5925 West Waco Drive, Waco, TX 76710, as well as

additional stores in at least the following Texas cities: Austin, Round Rock, San Marcos, Killeen,

San Antonio, El Paso, and Odessa.

   18. A photograph of the exterior of Defendant’s store at 5925 West Waco Drive, Waco, TX

76710 retrieved from Google Maps is set forth below and demonstrates that this store displays

Defendant’s “Red Lobster” name on the exterior. This store is listed on Defendant’s website as



                                                                                                 3
          Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 4 of 28




one of Defendant’s regular and established places of business in Texas:




   19. Defendant makes, sells, offers for sale, uses, and/or imports one or more products and or

systems, including mobile applications, that infringe at least one claim of the patent in suit, as

further alleged herein.

   20. Upon information and belief, the accused software, products, systems, and methods are

used and/or made in the state of Texas and in this judicial district by Defendant (at least through

its employees in Texas stores) and/or others (including, for example, Defendant’s customers)

induced by Defendant to use and/or make such products, systems and methods.


                                    JURISDICTION AND VENUE

   21. MFA incorporates by reference paragraphs 1 through 20 above.

   22. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§1331 and 1338(a)

because this action arises under the patent laws of the United States of America, i.e., Title 35 of

the United States Code.

   23. Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b).


                                      THE ASSERTED PATENT

   24. The ‘421 patent claims improvements in the field of computer technology, including

improvements in technology for the delivery and use of non-standard or external fonts within a


                                                                                                      4
          Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 5 of 28




network system, as set forth in the ‘421 patent and further demonstrated in the following

paragraphs.

    25. At the time that Mr. Adamson filed the priority application in 2001, the claimed elements

and claimed combinations in the ‘421 patent were not well-understood, routine, or conventional

to a skilled artisan in the relevant field. The claims of the patent in suit cover patent eligible

subject matter, are not directed to an abstract idea, and contain inventive concepts sufficient to

transform any abstract idea into a patent-eligible application, as set forth in the ‘421 patent and

further demonstrated in the following paragraphs.

    26. As set forth in the ‘421 patent, “electronic documents requested by a reader are displayed

on the reader's computer using only the fonts that are currently loaded on the reader's computer.

Accordingly, if the reader's computer does not contain the same fonts that were used by the

author in creating the electronic document, the electronic document is displayed on the reader's

computer in a form different than that originally created by the author. Generally, the operating

system of the reader's computer replaces the unknown fonts with known fonts when displaying

the electronic document.”

    27. As set forth in the ‘421 patent, “Several attempts have been made to ensure that

electronic documents made with non-standard fonts are displayed on a reader's computer in the

same form, i.e., same font(s), as created by the author. One commonly used method is to

represent the text as images in a digital format, such as bitmaps or jpeg files. These digital

images, however, cannot be resized without a loss of quality. For example, if a digital picture of

a text character is enlarged, the resolution of the text character is also enlarged, thereby

degrading the visual appearance of the character both on the screen and in print.”

    28. As set forth in the ‘421 patent, “characters represented as image files are typically much

larger than characters represented by fonts. Accordingly, using an image file increases the size of

                                                                                                      5
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 6 of 28




the electronic document, thereby increasing its download time. In addition, image files take

longer to display on a screen. Thus, operations such as scrolling that require an image to be

frequently rendered are slowed down and otherwise degraded. Finally, characters represented as

image files cannot be stylized. For example, such characters cannot be italicized.”

   29. As set forth in the ‘421 patent, “In another attempted solution, a first computer includes a

document builder that receives input text so that the input text may be represented in the

document. The input text is originally defined using pre-defined font descriptions. The document

builder then creates a new font description (hereinafter called a “proprietary vector font

description”) for the input text with the aid of a character shape recorder. The proprietary vector

font description is then placed in the document. The first computer system then delivers the

document to a second computer system. The second computer system includes a character shape

player which is uniquely configured to interpret the proprietary vector font descriptions included

in the document. If the second computer system does not already have the character shape

player, the character shape player may be downloaded with the document.”

   30. As set forth in the ‘421 patent, “the proprietary vector font description is not standard to a

reader's operating system. Accordingly, this solution requires the use of the character shape

player by every reader's computer that is to display an electronic document containing the

proprietary vector font. Many applications may not be configured to access the services of the

character shape player. Accordingly, this solution does not allow the fonts represented by the

proprietary vector font description to be freely copied and pasted into or otherwise used, such as

by printing, by other applications that do not access the services of the character shape player. In

addition, even if an application had access to the object player mechanism, the fonts cannot be

rendered as efficiently as they could if the operating system itself was capable of interpreting the



                                                                                                      6
          Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 7 of 28




fonts. Accordingly, operations such as scrolling of the fonts is sluggish.”

   31. As set forth in the ‘421 patent, “what are desired are methods, systems, and computer

program products for allowing characters of fonts that are not standard to an operating system of

a reader's computer to be conveniently used by the operating system to facilitate viewing,

copying, pasting, printing, and/or editing of the characters in different applications.”

   32. As set forth in the ‘421 patent, “The computer automatically executes the installation

software which in turn either permanently installs or temporarily exposes the computer readable

formatting information to the operating system so as to enable the operating system to render the

characters of the non-standard fonts. As a result, the network document is generated and

displayed by the computer using the same characters with which it was originally created.”

   33. As set forth in the ‘421 patent, “in one embodiment the installation or exposure of the

computer readable formatting information is done in a manner that the operating system of the

computer has at least temporary access to utilize the characters of the nonstandard fonts. That is,

the operating system is able to use the characters of the nonstandard fonts in the same way that it

uses characters of original standard fonts. The operating system is thus able to efficiently copy,

paste, print, modify, and otherwise edit the characters of the non-standard fonts.”

   34. As set forth in the ‘421 patent, “one of the problems of the prior art is that an increasing

number of electronic documents are being created using unique characters wherein

corresponding formatting information is not loaded on or otherwise available to a browsing

computer, i.e., non-standard characters. Accordingly, when a browsing computer downloads the

electronic document over a network or otherwise receives and opens the electronic document, the

electronic document is displayed on the browsing computer without the non-standard characters

or by replacing the non-standard characters with other characters that are available to the

browsing computer. In any event, the electronic document is displayed in a format different from

                                                                                                      7
          Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 8 of 28




that intended at its creation.”

    35. As set forth in the ‘421 patent, “One of the unique benefits of the present invention is that

once font files 312 are enabled on browsing computer 204, the characters within font files 312

can be used the same as any of the font characters originally loaded on browsing computer 204.

For example, the characters of font files 312 can be cut, pasted, printed and otherwise handled or

manipulated, i.e., underlined, italicized, bolded, etc., just the same as originally loaded font

characters. In turn, this increases efficient inter-application functionality. For example, the

characters of font files 312 can also be copied and pasted to any other application being control

by operating system 505, for example, applications 510a or 510b as depicted in FIG. 6.”

    36. As set forth in the ‘421 patent, “the principles of the present invention allow the operating

system of a browsing computer access to non-standard characters when the browsing computer

either retrieves off of the Internet or otherwise opens a network document or application that

uses the non-standard characters. This allows the author of the electronic document or

application to feel secure that no matter how unique the characters chosen to convey a message,

the characters will be rendered on the browsing computer as the author intended. In addition, in

one embodiment, the operating system can now use the nonstandard characters for copying and

pasting across applications, as well as any other editing or printing that is enabled by the

operating system, thus enhancing the functionality to the end user.”

    37. Pursuant to Rule 11(b)(3), upon information and belief, the factual contentions -- that the

asserted claims cover improvements in the field of computer technology, are not directed to an

abstract idea, and that the claimed elements and claimed combinations in the ‘421 patent were

not well-understood, routine or conventional to a skilled artisan in the relevant field and contain

an inventive concept sufficient to transform any abstract idea into a patent-eligible application --

will likely have additional evidentiary support after a reasonable opportunity for further

                                                                                                      8
          Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 9 of 28




investigation or discovery.


                                    FIRST CLAIM FOR RELIEF

                           (Infringement of U.S. Patent No. 9,886,421)
                                      (Against Defendant)

   38. MFA incorporates by reference paragraphs 1 through 37 above.

   39. On February 6, 2018, the ‘421 patent was duly and legally issued for an invention

entitled: “Allowing Operating System Access to Non-Standard Fonts in a Network Document.”

   40. Since at least June 2018, substantially all the licensed patent articles have been marked in

accordance with 35 U.S.C. §287, thereby putting Defendant and the public on notice of the ‘421

patent. Defendant has further had notice of the ‘421 patent since November 2019, when MFA

sent Defendant a letter via certified mail and informed Defendant to “Please consider this letter

as formal notice that Red Lobster Hospitality LLC (‘you’) are infringing at least claims 1, 6, and

11 of Modern Font Applications LLC’s (‘MFA’) U.S. Patent No. 9,886,421 (the ‘421 patent’) in

the state of Utah (and likely other states), at least through your My Red Lobster Rewards

application for iOS devices (including version 1.14.0 released July 17, 2019) and your My Red

Lobster Rewards application for Android devices (including version 1.14.0 released July 17,

2019).”

   41. As described more fully in the incorporated disclosure of the ‘421 patent, the inventions

of the ‘421 patent are improvements over prior art and subsequent patentably distinct means and

methods of font delivery, and the ‘421 patent enables a combination of features not present in the

prior art or other non-infringing means and methods.

   42. Defendant has directly infringed and continues to directly infringe at least claims 1 and

11, and upon information and belief claim 6, and dependent claims of the ‘421 patent through

making, using, selling, offering for sale, and/or importing of Defendant’s products and services

                                                                                                    9
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 10 of 28




including, but not limited to Defendant’s My Red Lobster Rewards application for iOS devices

(including version 1.14.0 released July 17, 2019 and version 1.20.4 released April 2021) and

Defendant’s My Red Lobster Rewards application for Android devices (including version 1.14.0

released July 17, 2019 and version 1.20.4 released April 2021) (the “Red Lobster Software”).

For example, Defendant infringes the ‘421 patent at least by combining the Red Lobster

Software with a non-transitory computer-readable medium (e.g., through uploading the Red

Lobster Software to the Apple App Store or Google Play) or by combining the Red Lobster

Software with a hand-held device (e.g., by downloading the Red Lobster Software onto iOS and

Android based smart phones), by inducing others to do the same, and by contributing to others

doing the same.

    43. Claim 1 states, “A non-transitory computer-readable medium adapted for use with a

computer.

    44. As stated in claim 1, Defendant provides the Red Lobster Software via a storage device

attached to a computer, which is a non-transitory computer-readable medium adapted for use

with a computer. This includes the storage devices incorporated within the Google Play service

and the Apple App Store service. This also includes Defendant’s own storage devices on which

Defendant stores the Red Lobster Software. Within the storage devices, Defendant provides the

iOS application in a computer-readable file and the Android application in a computer-readable

file.

    45. Claim 1 states, “…coupled to a network such that select information on the non-transitory

computer-readable medium is accessible by a hand-held device having an operating system and

coupled to the network…”

    46. As stated in claim 1, the Google Play service and the Apple App Store service through

which the Defendant provides the Red Lobster Software are coupled to the Internet so that

                                                                                                 10
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 11 of 28




Defendant’s Red Lobster Software is accessible and downloadable by users of hand-held devices

having the iOS and Android operating systems when they are connected to the Internet.

   47. Claim 1 states, “an electronic file package including a plurality of display characters and

computer executable instructions for identifying the plurality of display characters for display

and for identifying one or more external fonts used to render at least one of the plurality of

display characters.

   48. As stated in claim 1, Defendant’s Red Lobster Software provides an electronic file

package including a plurality of display characters and computer executable instructions for

identifying the plurality of display characters for display and for identifying one or more external

fonts used to render at least one of the plurality of display characters. The Android application

file’s root directory contains at least one file package. This includes, for example, .xml and/or

.arsc files. These files include (a) characters to be displayed when the Android application is

used, (b) computer executable instructions for identifying characters to be displayed, and (c)

computer executable instructions for identifying external fonts used to render the characters.

Within the iOS application file, Defendant provides at least one file package, for example, the

executable file in a /redlobster.app/ directory within the /Payload/ directory. Defendant also

provides .nib files and .strings files. These files include (a) characters to be displayed when the

iOS application is used, (b) computer executable instructions for identifying characters to be

displayed, and (c) computer executable instructions for identifying external fonts used to render

the characters. Such characters include at least the characters “REWARD”, “SEAFOOD

CRAVINGS.”, “Every $1 = 1 point”, “125 points = a tasty reward”, “Score delicious deals,

special surprises and more”, etc. rendered in the Lubalin and Gotham fonts, as indicated in the




                                                                                                    11
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 12 of 28




screen captures below, from the Android application and the iOS application, respectively:




Such characters further include at least the characters “Reward your Seafood Cravings”, “Every

$1 = 1 point”, “125 points = a tasty reward”, “Only 50 Points until your next reward”, “ORDER

TO GO:”, etc. rendered in the Nobel font.

   49. Claim 1 states, “a font package comprising one or more external font files that include

formatting information necessary for the hand-held device to render the at least one of the




                                                                                                 12
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 13 of 28




plurality of display characters using the one or more identified external fonts.

   50. As stated in claim 1, Defendant’s Red Lobster Software provides a font package

comprising one or more external font files that include formatting information necessary for the

hand-held device to render the at least one of the plurality of display characters using the one or

more identified external fonts. Within at least one version of the Android application file,

Defendant provides at least one font package in a directory named /assets/fonts/. Each of the

font packages comprises at least one external font file, including BernhardFashionStd.otf,

Frankfurter.otf, gotham_bold_italic.ttf, GothamBlack.otf, GothamBold.otf, GothamBook.ttf,

gothambookitalic.ttf, gothamlightitalic.ttf, GothamMedium.ttf, GothamMediumItalic.ttf,

LubalinGraphStd.ttf, and lubalingraphstdlow.ttf. Within at least one other version of the

Android application file, Defendant provides at least one font package in a directory named

/assets/fonts/ that comprises at least one external font file, including Nobel-Bold.otf, Nobel-

BoldItalic.otf, Nobel-Book.otf, Nobel-BookItalic.otf, Nobel-Italic.otf, Nobel-Regular.otf, and at

least sixteen files with .ttf extensions, including MaterialCommunityIcons.ttf. Within at least

one version of the iOS application file, Defendant provides at least one font package in the

/redlobster.app/ subdirectory of the /Payload/ directory. Each of the font packages comprises at

least one external font file, including Gotham-Black.otf, Gotham-BlackItalic.otf, Gotham-

Bold.otf, Gotham-BoldItalic.otf, Gotham-Book.otf, Gotham-BookItalic.otf, Gotham-Light.otf,

Gotham-LightItalic.otf, Gotham-Medium.otf, Gotham-MediumItalic.otf, Gotham-Thin.otf,

Gotham-ThinItalic.otf, Gotham-Ultra.otf, Gotham-UltraItalic.otf, Gotham-XLight.otf, Gotham-

XLightItalic.otf, and LubalinGraphStd-Demi.ttf. Within at least one other version of the iOS

application file, Defendant provides at least one font package in the /redlobster.app/ subdirectory

of the /Payload/ directory that comprises at least one external font file, including Nobel-Bold.otf,

Nobel-BoldItalic.otf, Nobel-Book.otf, Nobel-BookItalic.otf, Nobel-Italic.otf, Nobel-Regular.otf,

                                                                                                  13
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 14 of 28




and at least sixteen files with .ttf extensions, including MaterialCommunityIcons.ttf.

   51. As stated in claim 1, at least one of the font packages within each of the Android

application file and the iOS application file include formatting information necessary for the

hand-held device to render the at least one of the plurality of display characters using the one or

more identified external fonts, as demonstrated by the analyses below:




   52. Claim 1 states, “the font package separate from the computer executable instructions for
                                                                                                  14
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 15 of 28




identifying the plurality of display characters for display.”

   53. As stated in claim 1, Defendant’s Red Lobster Software provides the font package

separate from the computer executable instructions for identifying the plurality of display

characters for display. Within the Android application file, the font package is a file in the

/assets/ directory, whereas the computer executable instructions are in, for example, the root

directory. They are separate files. Within the iOS application file, the font package includes at

least one .otf file and at least one .ttf file, whereas the computer executable instructions are in an

executable file without any extension or in the .nib or .strings files. They are separate files.

   54. Claim 1 states, “an exposure module for installation of the one or more external font files

in a temporary fonts directory on the hand-held device…”

   55. As stated in claim 1, Defendant’s Red Lobster Software provides an exposure module for

installation of the one or more external font files in a temporary fonts directory on the hand-held

device. In the Android application, the exposure module is a file with a .apk extension that

contains the /assets/ directory. The temporary fonts directory is the /assets/fonts/ directory,

which is deleted whenever the Android application is updated or whenever the Android

application is removed from a device. The .apk file ensures that the external font files are placed

in the proper temporary fonts directory when installed on a handheld device. In the iOS

application, the exposure module is a file with a .ipa extension that contains the /Payload/

directory and at least the /redlobster.app/ sub-directory. The temporary fonts directory is a sub-

directory of the /Payload/ directory, which is deleted whenever the iOS application is updated or

whenever the iOS application is removed from a device. The .ipa file ensures that the external

font files are placed in the proper temporary fonts directory when installed on a handheld device.

   56. Claim 1 states, “the one or more external font files being received from the computer

responsive to the computer receiving a request for the font package from the hand-held device so

                                                                                                    15
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 16 of 28




that the hand-held device can render the at least one of the plurality of display characters using

the one or more external font files…”

   57. As stated in claim 1, Defendant’s Red Lobster Software provides the one or more

external font files being received from the computer responsive to the computer receiving a

request for the font package from the hand-held device so that the hand-held device can render

the at least one of the plurality of display characters using the one or more external font files.

For the Red Lobster Software, the external font files identified above are received from an

application store server where Defendant makes them available (e.g., the Google Play store or

iTunes store servers) responsive to that server receiving a request for the font package and the

remainder of the application. That request is sent by the handheld device. The request is sent so

that the handheld device can install and use the application, so that the handheld device can

render the display characters using the font files.

   58. Claim 1 states, “whereby when the plurality of display characters are displayed, the

plurality of display characters are displayed by a program module of the operating system using

the one or more external font files…”

   59. As stated in claim 1, Defendant’s Red Lobster Software provides that when the plurality

of display characters are displayed, the plurality of display characters are displayed by a program

module of the operating system using the one or more external font files. In the Red Lobster

Software, when the display characters are displayed, they are displayed by a program module of

the operating system using the one or more external font files in the .apk or .ipa. This is known

because iOS and Android operating systems primarily use software for generating the

information about what is displayed, rather than hardware, and the font files in the Red Lobster

Software are provided in a manner for use by software.

   60. Claim 1 states, “wherein in response to the one or more external font files being installed,

                                                                                                     16
          Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 17 of 28




a system font table of the hand-held device is updated to reflect an availability of the external

font files.”

    61. As stated in claim 1, Defendant’s Red Lobster Software provides that in response to the

one or more external font files being installed, a system font table of the hand-held device is

updated to reflect an availability of the external font files. After the application is installed and

prior to rendering of the display characters, a system font table present in the operating system is

updated to reflect that the external font files are available for use when executing the application.

For example, in the iOS App, Defendant provides a font listing in the Info.plist file using the

UIAppFonts key. The iOS system loads the fonts specified by this key and makes them

available for use by the iOS application. For example, in the Android application, inclusion of

the external font file in the /assets/fonts/ directory causes the operating system to load the fonts

and make them available for use.

    62. In addition to the elements identified above, the Red Lobster Software (and/or use of the

Red Lobster Software) include the elements of at least claims 3, 4, 6, 7, 8, 9, 10, 11, and 13 of

the ‘421 patent.

    63. Defendant has made and/or had made the Red Lobster Software and downloaded and/or

had downloaded the Red Lobster Software onto hand-held devices.

    64. On information and belief, Defendant has instructed and continues to instruct employees

to download the Red Lobster Software onto hand-held devices so that employees can use the Red

Lobster Software in the course of their employment and so that employees can assist Defendant’s

customer’s use and show Defendant’s customers how to use the Red Lobster Software.

    65. On information and belief, Defendant has directly infringed the ‘421 patent in the State of

Texas among other locations, including, for example, through the employees of its Texas stores

by making, using, and/or importing the Red Lobster Software, as set forth herein. Pursuant to

                                                                                                    17
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 18 of 28




Rule 11(b)(3), the factual contentions in this paragraph are likely to have further evidentiary

support after a reasonable opportunity for further investigation or discovery.

   66. Upon information and belief, said employees in Defendant’s Texas stores have

knowledge and information relating to Red Lobster and the Red Lobster Software, and are

located in Texas.

   67. Upon information and belief, while performing their work duties on behalf of Defendant,

Defendant’s employees in Defendant’s Texas stores use computer hardware comprising at least

their handheld devices located in Texas in connection with the Red Lobster Software.

   68. Upon information and belief, Defendant encourages its employees in its Texas stores to

download and use the Red Lobster Software and such employees do download and use the Red

Lobster Software, thereby directly infringing the ‘421 patent in their work duties as Defendant’s

employees. Upon information and belief, such activities were undertaken in the course of the

employees’ work for Defendant. Pursuant to Rule 11(b)(3), the factual contentions in this

paragraph are likely to have further evidentiary support after a reasonable opportunity for further

investigation or discovery.

   69. For example, Defendant’s downloading and use of the Red Lobster Software in

Defendant’s Texas stores constitutes direct infringement of at least claim 11 of the ‘421 patent

by at least making and using a patented invention during the term of the ‘421 patent, under 35

U.S.C. §271(a).

   70. Claim 11 of the ‘421 patent states, “A hand-held device coupleable to a network such that

the hand-held device can receive information from a non-transitory computer-readable medium

adapted for use with a second computer coupled to the network, the hand-held device

comprising.” As stated in claim 11, the smart phone devices used by Defendant’s employees are

hand held devices. Smart phones operating the iOS operating system or the Android operating

                                                                                                   18
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 19 of 28




system are coupleable to cellular and wifi networks, and in some instances, other networks.

Smart phones can receive information from storage hardware adapted for use with another

computer, such as a server, desktop, or laptop computer that is coupled to the same network.

   71. Claim 11 of the ‘421 patent states, “a display; a processing unit; and memory to store

instructions…” As stated in claim 11, the hand held devices identified in the preceding

paragraph included a display, also referred to as a screen or an LCD. Upon information and

belief, every hand held device operating on iOS includes an LCD screen. Upon information and

belief, every hand held device operating on Android OS includes an LCD screen. The hand held

devices identified in the preceding paragraph also included a processing unit in the form of a

microprocessor. Upon information and belief, hand held devices operating on iOS include

processors designated as one of A5, A6, A7, A8, A9, A10, A11, A12, or A13. Upon information

and belief, hand held devices operating on Android OS use different processors depending on the

manufacturer, but the ability to display information on the LCD screen indicates that a processor

is present. Upon information and belief, every hand held device operating on iOS and Android

OS includes memory to store instructions in the form of RAM memory and NAND memory.

Such memory is where the Red Lobster Software and the operating system are stored when

downloaded to an iOS or Android OS hand held device.

   72. Claim 11 of the ‘421 patent states “… instructions that, when executed by the processing

unit, cause the processing unit to: enable communication between the hand-held device and the

second computer coupled to the network…” Upon information and belief, as stated in claim 11,

all iOS and Android OS hand held devices include one or more of WiFi, cellular, Bluetooth, and

other communication hardware that is enabled to communicate with networks and networked

computers by the instructions stored in the memory that are executed by the processor (identified



                                                                                                 19
          Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 20 of 28




above).

   73. Claim 11 of the ‘421 patent states, “download an electronic file from the second

computer.” Upon information and belief, all iOS hand held devices that are current since the

‘421 patent issued are configured with instructions in memory to download electronic files from

the Apple App Store where they are stored on a computer after being placed there by Defendant.

Upon information and belief, all Android OS hand held devices that are current since the ‘421

patent issued are configured with instructions in memory to download electronic files from the

Google Play store where they are stored on a computer after being placed there by Defendant.

   74. Claim 11 of the ‘421 patent states, “the electronic file including computer executable

instructions for identifying two or more display characters for use in a program application and

for identifying a font used to render at least one display character of the two or more display

characters for use in the program application…” Defendant’s Red Lobster Software provides an

electronic file that includes these features. The Android application file’s root directory contains

at least one file. This includes, for example, .xml and/or .arsc files. These files include (a)

characters to be displayed when the Android application is used, (b) computer executable

instructions for identifying characters to be displayed, and (c) computer executable instructions

for identifying fonts used to render the characters. Within the iOS application file, Defendant

provides at least one file, for example, the executable file in a directory within the /Payload/

directory. Defendant also provides .nib files and .strings files. These files include (a) characters

to be displayed when the iOS application is used, (b) computer executable instructions for

identifying characters to be displayed, and (c) computer executable instructions for identifying

fonts used to render the characters. Such characters include at least the characters “REWARD”,

“SEAFOOD CRAVINGS.”, “Every $1 = 1 point”, “125 points = a tasty reward”, “Score

delicious deals, special surprises and more”, etc. rendered in the Lubalin and Gotham fonts, as

                                                                                                   20
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 21 of 28




indicated in the screen captures above. Such characters further include at least the characters

“Reward your Seafood Cravings”, “Every $1 = 1 point”, “125 points = a tasty reward”, “Only 50

Points until your next reward”, “ORDER TO GO:”, etc. rendered in the Nobel font.

   75. Claim 11 of the ‘421 patent states, “wherein the computer executable instructions

reference a font package comprising computer readable formatting information necessary for an

operating system of the hand-held device to render the at least one display character on the

display using the font…” Defendant’s Red Lobster Software provides these features. Within the

Android application file, Defendant provides font packages in a directory named /assets/fonts/.

Each of the font packages comprises an external font file. Within the iOS application file,

Defendant provides font packages in the /redlobster.app/ subdirectory of the /Payload/ directory.

Each of the font packages comprises a font file and the computer executable instructions

reference these font packages.

   76. Claim 11 of the ‘421 patent states, “install an exposure module on the hand-held device

the exposure module for automatically installing or exposing the font package to the hand-held

device so that the hand-held device can render the at least one display character using the font.”

Defendant’s Red Lobster Software provides these features. In the Android application, the

exposure module is a file with a .apk extension that contains the /assets/ directory. In the iOS

application, the exposure module is a file with a .ipa extension that contains the /Payload/

directory and at least one sub-directory. The instructions on the memory cause the exposure

module to be installed on the hand held device when Defendant’s Red Lobster Software is

downloaded to the hand held device.

   77. Claim 11 of the ‘421 patent states, “cause the exposure module to install at least a portion

of the font package to a temporary fonts directory of the hand-held device so that a program

module of the hand-held device can render the at least one display character using the font,

                                                                                                   21
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 22 of 28




whereby when the at least one display character is displayed, the at least one display character is

displayed using the font…” Defendant’s Red Lobster Software provides these features. In the

Android application, the temporary fonts directory is the /assets/fonts/ directory, which is deleted

whenever the Android application is updated or whenever the Android application is removed

from a device. The .apk file ensures that the external font files are placed in the proper

temporary fonts directory when installed on a handheld device. In the iOS application, the

temporary fonts directory is a sub-directory of the /Payload/ directory, which is deleted whenever

the iOS application is updated or whenever the iOS application is removed from a device. The

.ipa file ensures that the external font files are placed in the proper temporary fonts directory

when installed on a handheld device. Use of Defendant’s Red Lobster Software on an iOS or

Android OS hand held device demonstrates the presence of instructions that permit a program

module of the hand held device to render and display the display characters using the font and, as

demonstrated in the screenshots above, the display characters are displayed using the font, e.g.,

the Lubalin and Gotham fonts.

   78. Claim 11 of the ‘421 patent states, “cause a system font table of the hand-held device to

be updated to reflect an availability of the font.” Defendant’s Red Lobster Software provides

these features. For example, in the iOS App, Defendant provides a font listing in the Info.plist

file using the UIAppFonts key. The iOS system updates a system font table using the

information specified by this key to reflect that the fonts are available for use by the iOS

application. For example, in the Android application, inclusion of the external font file in the

/assets/fonts/ directory causes the operating system to update a system font table and make the

fonts available for use.

   79. Thus, by way of example, upon information and belief, each of the features of claim 11

of the ‘421 patent is present in the hand held devices of Defendant’s employees in the Texas

                                                                                                    22
           Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 23 of 28




stores. Defendant directly infringes, for example, claim 11 of the ‘421 patent, at least by making

and using the claimed hand held devices by downloading Defendant’s Red Lobster Software

onto these hand held devices and by using Defendant’s Red Lobster Software on these hand held

devices.

   80. Pursuant to Rule 11(b)(3), the factual contentions regarding Defendant’s Red Lobster

Software are likely to have further evidentiary support after a reasonable opportunity for further

investigation or discovery.

   81. Defendant has actively induced and continues to actively induce others to infringe the

‘421 patent. Defendant’s advertisements and marketing materials, including but not limited to

internet websites, advertisements, and Defendant’s product listing(s) in online application stores

accessible to the public encourage customers to infringe the ‘421 patent through making, using,

selling, offering for sale, and/or importing of products, services, and methods incorporating the

Red Lobster Software. As of the filing date of the complaint, Defendant’s internet websites and

advertisements remained available and have continued to encourage customers to infringe the

‘421 patent. For example, the webpage at https://www.redlobster.com/rewards encourages

customers to use Defendant’s Red Lobster Software and/or make products in an infringing

manner. These internet websites include directions to “Download our App”, “Download on the

App Store”, and “GET IT ON Google Play”, along with links to both the referenced App Store

and Google Play. It further includes directions to use the Red Lobster Software to “[A]ccess

your account … through the app.”

   82. As of the date of the complaint, Defendant continued to actively induce others in Texas

and other states to infringe the ‘421 patent through Defendant’s product listings in online

application stores that encourage customers to infringe the ‘421 patent through making, using,

selling, offering for sale, and/or importing of products, services, and methods incorporating the

                                                                                                 23
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 24 of 28




Red Lobster Software. These product listings include listings found at

https://play.google.com/store/apps/details?id=com.cardfree.android.redlobster&hl=en_US&gl=U

S and https://apps.apple.com/us/app/my-red-lobster-rewards/id1130568870. These listings

demonstrate specific intent to induce infringement by demonstrating that Defendant specifically

intends its customers to download and use the Red Lobster Software, both acts of infringement

of the ‘421 patent.

   83. Defendant’s acts of inducing infringement in Texas include directing emails that induce

infringement to customers in Texas. Defendant sends emails to Defendant’s customers who

sign(ed) up for Defendant’s rewards program called “My Red Lobster Rewards”. The emails are

sent after the customer provides an address to Defendant. Upon information and belief, such

emails have been sent to Texas customers both prior to and after November 2019. The emails

induce infringement by encouraging Texas customers to download and use the Red Lobster

Software through the instructions, “Get the app in a snap” and “In addition to accessing your

points and rewards, you can join the wait list, order online, or find your nearest Red Lobster all




                                                                                                 24
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 25 of 28




on the My Red Lobster Rewards app” as indicated in the screen capture below:




This email demonstrates specific intent to induce infringement by customers in Texas,

demonstrating that Defendant specifically intends its customers to download and use the Red

Lobster Software, both acts of infringement of the ‘421 patent.

   84. Defendant further contributes to the infringement of the ‘421 patent. The identified

products and services are especially made or especially adapted for use in practicing the patented

inventions of the ‘421 patent in a manner that infringes the ‘421 patent, constitute a material part

of the invention of the ‘421 patent, are not staple articles or commodities of commerce, and are


                                                                                                  25
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 26 of 28




not suitable for substantial non-infringing use. Each download of the identified products

constitutes infringement. Because the infringing features of the identified products are actively

used each time the identified products are used, there is no substantial way to use the identified

products without infringing the ‘421 patent.

   85. Thousands of Defendant’s customers have downloaded the Red Lobster Software onto

hand-held devices, including onto iOS and Android based smart phones. For example, Google

Play indicates that the Red Lobster Software has been installed over one million times and the

App Store indicates that over two thousand reviews have been left for the Red Lobster Software.

Each of Defendant’s customers that have downloaded the Red Lobster Software onto such hand-

held devices infringe the ‘421 patent at least by downloading the Red Lobster Software on such

hand-held devices. At least as early as November 2019, Defendant knew or should have known

that its customers were infringing the ‘421 patent by downloading the Red Lobster Software on

such hand-held devices. Defendant knew or should have known that its advertising encouraging

customers to download the Red Lobster Software would induce customers to infringe the ‘421

patent. Defendant’s conduct constitutes induced infringement.

   86. Defendant has continued to infringe the ‘421 patent both directly and indirectly (through

inducement) after being put on notice of its infringing conduct, at least by MFA’s letter to

Defendant in 2019. After being put on notice of its infringing conduct, Defendant knew or

should have known that its conduct constitutes infringement of the ‘421 patent, but Defendant

has knowingly continued to infringe the ‘421 patent. Defendant ignored MFA’s notice of

infringement in a reckless manner, as defined by Halo Electronics, Inc. v. Pulse Electronics,

Inc., 136 S. Ct. 1923, 1933 (2016) (“a person is reckless if he acts ‘knowing or having reason to

know of facts which would lead a reasonable man to realize’ his actions are unreasonably

risky.”). Defendant was informed of infringement by MFA. Defendant’s infringement of the

                                                                                                 26
         Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 27 of 28




‘421 patent is willful. Defendant has knowingly and willfully continued to make, use, offer for

sale, sell and/or import products and services that infringe the ‘421 patent.

   87. Defendant’s infringement of the ‘421 patent has caused and continues to cause damage to

MFA in an amount to be determined at trial.

   88. Defendant’s infringement as herein alleged will continue to cause immediate and

irreparable harm to MFA for which there is no adequate remedy at law, unless this Court enjoins

and restrains such activities.

   89. Defendant is liable to MFA for infringement of the ‘421 patent pursuant to 35 U.S.C.

§271.



                                          PRAYER FOR RELIEF

        WHEREFORE, MFA prays for the following relief:

   1. That judgment be entered in favor of MFA that the accused Defendant infringed directly,

contributed to infringement, and infringed through inducement, and continues to infringe the

‘421 patent in violation of 35 U.S.C. §271;

   2. That MFA be granted an accounting of all damages sustained because of Defendant’s

infringement of MFA’s patent;

   3. That MFA be awarded actual damages with prejudgment interest according to proof, and

enhanced damages pursuant to 35 U.S.C. § 284 and as provided by law;

   4. That a permanent injunction be issued pursuant to 35 U.S.C. §283 enjoining Defendant,

its officers, agents, servants, employees and all other persons acting in concert or participation

with them from further infringement of MFA’s patent, or if a permanent injunction is denied,

issuance of an ongoing royalty under 35 U.S.C. §283 or such other authority as may support such

ongoing royalty;

                                                                                                     27
        Case 6:21-cv-00470-ADA Document 1 Filed 05/05/21 Page 28 of 28




   5. That Defendant’s infringement be deemed willful;

   6. That this case be decreed an “exceptional case” within the meaning of 35 U.S.C. §285,

and that reasonable attorneys’ fees, expenses, and costs be awarded to MFA; and

   7. That MFA be awarded such further relief as the Court deems just and proper.


                                        JURY DEMAND

       MFA hereby demands a jury trial as to all issues triable to a jury.



Dated: May 5, 2021                         Respectfully submitted,


                                           By:      /s/ Perry S. Clegg
                                                 Perry S. Clegg (USB 7831)
                                                         pclegg@johnsonmartinlaw.com
                                                 JOHNSON & MARTIN, P.A.
                                                 50 W. Broadway, Suite 900
                                                 Salt Lake City, UT 84101
                                                 Tel.: (801) 783-3200
                                                 Fax: (954) 206-0013

                                                 Attorneys for Plaintiff,
                                                 Modern Font Applications LLC




                                                                                              28
